Order issued March 12, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00227-CV
                           ———————————
                 JEREMY DION WASHINGTON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Case No. 1862655



      ORDER TO FILE REPORTER’S RECORD OR SHOW CAUSE

      The reporter’s record in the above referenced cause was originally due on

April 22, 2013. We previously granted three motions for extension of time to file

the reporter’s record to the court reporter, Sondra Humphrey, extending the time to
August 21, 2013. On October 16, 2013, we ordered Sondra Humphrey to file the

reporter’s record no later than November 15, 2013. On February 6, 2014, we

ordered Sondra Humphrey to file the reporter’s record with the Clerk of this Court

on or before February 28, 2014 at 5:00 p.m., and notified her that, if she did not

file the reporter’s record as ordered, the Court might require her to appear and

show cause why the record was not filed. Nevertheless, Sondra Humphrey has not

filed the reporter’s record with this Court.

      Sondra Humphrey shall deliver the reporter’s record pursuant to

Appendix C of the Texas Rules of Appellate Procedure, Order Directing the

Form of the Appellate Record, to the Clerk of the First Court of Appeals no

later than 5:00 p.m. on March 24, 2014.

     IF THE COURT REPORTER, SONDRA HUMPHREY, FAILS TO
DELIVER THE REPORTER’S RECORD TO THE CLERK OF THIS
COURT BY 5:00 P.M. ON MONDAY, MARCH 24, 2014, SONDRA
HUMPHREY IS ORDERED TO APPEAR IN THE COURTROOM OF THE
FIRST COURT OF APPEALS AT 301 FANNIN, HOUSTON, TEXAS 77002
AT 1:30 P.M. ON WEDNESDAY, MARCH 26, 2014, WITH COUNSEL OR
PREPARED TO WAIVE HER RIGHT TO COUNSEL AND REPRESENT
HERSELF, TO SHOW CAUSE WHY SHE SHOULD NOT BE HELD IN
CONTEMPT OF COURT.

    WE ADVISE SONDRA HUMPHREY THAT BECAUSE YOU ARE
SUBJECT TO CRIMINAL PENALTIES, THAT IS INCARCERATION
AND/OR A FINE UP TO $500, YOU HAVE A RIGHT TO COUNSEL
DURING THESE PROCEEDINGS. IF YOU DESIRE TO HAVE COUNSEL,
COUNSEL SHOULD BE PRESENT WITH YOU ON WEDNESDAY,
MARCH 26, 2014, AND READY TO PROCEED WITH THE HEARING. IF
YOU DO NOT HAVE COUNSEL WITH YOU, YOU SHOULD BE
PREPARED TO WAIVE YOUR RIGHT TO COUNSEL.
                                           2
      It is further ORDERED that the Clerk of this Court shall issue NOTICE TO

FILE REPORTER’S RECORD, commanding Sondra Humphrey to file the

reporter’s record in the manner and within the time specified in this ORDER. A

copy of this ORDER shall accompany this Notice.

      The Court ORDERS that the NOTICE TO FILE REPORTER’S RECORD

be personally served on Sondra Humphrey.

      It is so ORDERED this 12th day of March 2014.



                                           /s/ Jim Sharp
                                           Jim Sharp
                                           Justice




                                      3